This cause is a companion one to Gus Seydler, County Judge, et al. v. W. M. Border et al., No. 10771, 115 S.W.2d 702, from the district court of Wharton county, this day decided, the two having been heard together, both involving the same structural question — that is, the validity of R.S. art. 4478, as against the contention that it contravenes section 52 of article 3 of the Constitution — though raised in slightly different procedure; the opinion in that cause will therefore serve as a disposition of this cause also.
In this instance, the learned trial judge of the district court of Matagorda county (Twenty-Third Judicial District), in chambers, on the 19th of February of 1938, refused the application of the appellant, State of Texas, herein for a temporary injunction and temporary restraining order against the appellees in their official capacities as the county judge and members of the commissioners' court, restraining them from proceeding, pursuant to a citizens' petition for that purpose, to hold an election in Matagorda county to determine whether or not its county bonds should be issued for the purpose of establishing a county hospital therein by virtue of and as provided in R.S. Art. 4478; the effect of such refusal to so restrain the governing body of Matagorda county in such contemplated undertaking being to hold article 4478 valid and constitutional as against the attack so made upon it; on the authority of this court's opinion this day delivered in that companion case from Wharton county, No. 10771, such order of refusal was correct; the judgment herein appealed from will, therefore, be affirmed, and this court's temporary restraining order, now in effect, will be dissolved as of this date.
Trial court's judgment affirmed; this court's temporary restraining order dissolved.
PLEASANTS, C. J., absent.